This is an appeal from a judgment and decree canceling a resale tax deed and quieting title to the lot involved in defendant in error.
The resale tax deed contains the same defect as the one involved in Mahoney v. Estep, 171 Okla. 101, 38 P.2d 537, and therein held to be void upon its face.
The judgment and decree below held the resale deed void and voidable. Under the rule announced in Mahoney v. Estep, supra, it was void upon its face. Under said rule the judgment and decree must be, and is hereby, affirmed.
McNEILL, C. J., and BUSBY, PHELPS, and GIBSON, JJ., concur.